DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/06/2021. The examiner acknowledges the amendments to claims 1 and 25-26. Claims 6-18 are cancelled. Claims 1-5 and 19-31 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. On pg 10 of their Remarks, Applicant asserts claims 1 and 20 are allowable because the prior art of record does not teach determining a pulmonary edema from a difference in lung impedances taken from before and after a sleep session. Examiner respectfully disagrees.
Claims 1 and 20 positively recite takin impedance measurements before and after a sleep session. However, claim 1 does not disclose how the processor determines when is before and after a sleep session, and claim 20 just says “means for determining [lung impedance]” before and after a sleep session. Therefore, taking measurements before and after a sleep session is interpreted as intended use in those claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Diong is configurable for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 19, 25, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US 6257234, cited in previous Office Action) in view of US 20080139956 A1 to Diong (cited in previous Office Action), US 20080091114 A1 to Min, et al. .
Regarding claim 1, Sun teaches a system to monitor a characteristic of a lung (Abstract), the system comprising:
a pressure generator configured to generate a pressurized flow of breathable gas for delivery to an airway of a subject (Col. 8, lines 9-18);
one or more sensors configured to generate one or more output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (Col. 12, lines 25-29; Col. 13, lines 32-45; col 21, ln 8-23);
one or more processors (Col. 9, lines 17-27), wherein the one or more processors are configured to:
perform a first perturbation and a second perturbation via the pressure generator to the one or more gas parameters of the pressurized flow of breathable gas (Col. 11, lines 11-24).
Sun fails to teach the first perturbation is performed at a first frequency which is less than a resonant frequency of the lung and the second perturbation is at a second frequency which is more than the resonant frequency of the lung; and
Determine a first lung impedance based on first output signals collected during the first perturbation, the first output signals collected, via the one or more sensors, before a sleep session;
Determine a second lung impedance based on the second output signals collected during the second perturbation, the second output signals collected, via the one or more sensors, after the sleep session;

determine the characteristic of the lung of the subject from the difference in the first and second lung impedances, wherein the characteristic includes pulmonary edema and/or pulmonary congestion,
wherein the first and the second lung impedances are determined using an airway and lung model that establishes a relationship between parameters related to the airway, the lung, and the first perturbation and the second perturbation performed by the pressure generator, wherein the parameters related to the airway of the airway and lung model include an effective resistance R, an effective inertance I, and an effective elastance E.
Diong teaches a first perturbation is performed at a first frequency (5 Hz) which is less than a resonant frequency of the lung and a second perturbation is at a second frequency (20 Hz) which is more than the resonant frequency of the lung ([0041, 0046, 0051], impedance is measured at multiple perturbations of different frequencies from 5 to 35 Hz, such as 5 and 20 Hz, which are respectively below and above the 8 - 12 Hz resonant frequency of the lung identified in Applicant’s originally filed disclosure at [43]); and
Determine a first lung impedance based on first output signals collected during the first perturbation [0041], the first output signals collected, via one or more sensors [0042], before a sleep session (Examiner’s note: “before a sleep session” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because a user may choose to instruct the processor to take impedance measurements before a subject sleeps);

wherein the first and the second lung impedances are determined using an airway and lung model that establishes a relationship between parameters related to the airway, the lung, and the first perturbation and the second perturbation performed by the pressure generator ([abstract, 0014, 0033, 0041, 0048], DuBois model can be used to determine impedances by establishing a relationship between an airway, lung, and the perturbations) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have the first perturbation is performed at a first frequency which is less than a resonant frequency of the lung and the second perturbation is at a second frequency which is more than the resonant frequency of the lung; and
Determine a first lung impedance based on first output signals collected during the first perturbation, the first output signals collected, via the one or more sensors, before a sleep session;
Determine a second lung impedance based on the second output signals collected during the second perturbation, the second output signals collected, via the one or more sensors, after the sleep session, and 

Min teaches determine a difference between a first lung impedance and a second lung impedance [0059]; and
determine the characteristic of the lung of the subject from the difference in the first and second lung impedances [0059], wherein the characteristic includes pulmonary edema and/or pulmonary congestion [0059].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have determine a difference between the first lung impedance and the second lung impedance; and
determine the characteristic of the lung of the subject from the difference in the first and second lung impedances, wherein the characteristic includes pulmonary edema and/or pulmonary congestion, because doing so would enable the device to detect pulmonary edema from impedance measurements, as recognized by Min [0059].
Black teaches parameters related to an airway include an effective resistance R, an effective inertance I, and an effective elastance E [pg 572, right column, under Data Analysis and pg 573, Fig 1A].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have the parameters related to the airway of the airway and lung model include an effective resistance R, an effective inertance I, and an effective elastance 

Regarding claim 5, Sun in view of Diong, Min, and Black teach all the limitations of claim 1, and Sun further teaches the one or more processors are further configured to (i) obtain sensor-generated output signals associated with one or more further measurements subsequent to the second output signals (Col. 20, lines 31-65), and (iii) determine a trend in the lung values (Col. 20, lines 31-65).
However, Sun does not teach (ii) determine lung impedance values based on the one or more further measurements, and the trend being caused by day-time disposal and/or redistribution of pulmonary fluid.
Min teaches (ii) determine impedance values based on one or more further measurements [0059], and measuring day-time disposal and/or redistribution of fluid ([0056], fluid redistribution is measured when a patient wakes up for the day and changes posture from supine to vertical upright) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have (ii) determine lung impedance values based on the one or more further measurements, and (iii) determine a trend in lung impedance values the trend being caused by day-time disposal and/or redistribution of pulmonary fluid, because doing so would have the predictable result of measuring trends caused by day-time redistribution of pulmonary fluid when a patient changes posture, as recognized by Min [0056].



Regarding claim 25, Sun teaches a system to monitor a characteristic of a lung (Abstract), the system comprising:
a means for generating a pressurized flow of breathable gas for delivery to an airway of a subject (Col. 8, lines 9-18);
means for generating one or more output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (Col. 12, lines 25-29; Col. 13, lines 32-45; col 21, ln 8-23);
means for performing a first perturbation and a second perturbation via the pressure generator to the one or more gas parameters of the pressurized flow of breathable gas (Col. 11, lines 11-24).
Sun fails to teach the first perturbation is performed at a first frequency which is less than a resonant frequency of the lung and the second perturbation is at a second frequency which is more than the resonant frequency of the lung; and
Means for determining a first lung impedance based on first output signals collected during the first perturbation, the first output signals collected, via the means for generating one or more output signals, before a sleep session;
Means for determining a second lung impedance based on the second output signals collected during the second perturbation, the second output signals collected, via the means for generating one or more output signals, after the sleep session;

Means for determining the characteristic of the lung of the subject from the difference in the first and second lung impedances, wherein the characteristic includes pulmonary edema and/or pulmonary congestion,
wherein the first and the second lung impedances are determined using an airway and lung model that establishes a relationship between parameters related to the airway, the lung, and the first perturbation and the second perturbation performed by the pressure generator, wherein the parameters related to the airway of the airway and lung model include an effective resistance R, an effective inertance I, and an effective elastance E.
Diong teaches a first perturbation is performed at a first frequency (5 Hz) which is less than a resonant frequency of the lung and a second perturbation is at a second frequency (20 Hz) which is more than the resonant frequency of the lung ([0041, 0046, 0051], impedance is measured at multiple perturbations of different frequencies from 5 to 35 Hz, such as 5 and 20 Hz, which are respectively below and above the 8 - 12 Hz resonant frequency of the lung identified in Applicant’s originally filed disclosure at [43]); and
Means for determining a first lung impedance based on first output signals collected during the first perturbation [0041], the first output signals collected, via a means for generating one or more output signals [0042], before a sleep session (Examiner’s note: “before a sleep session” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because a user may choose to instruct the processor to take impedance measurements before a subject sleeps);

wherein the first and the second lung impedances are determined using an airway and lung model that establishes a relationship between parameters related to the airway, the lung, and the first perturbation and the second perturbation performed by the pressure generator ([abstract, 0014, 0033, 0041, 0048], DuBois model can be used to determine impedances by establishing a relationship between an airway, lung, and the perturbations) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have the first perturbation is performed at a first frequency which is less than a resonant frequency of the lung and the second perturbation is at a second frequency which is more than the resonant frequency of the lung; and
Means for determining a first lung impedance based on first output signals collected during the first perturbation, the first output signals collected, via the means for generating one or more output signals, before a sleep session;
Means for determining a second lung impedance based on the second output signals collected during the second perturbation, the second output signals collected, via the one or more sensors, after the sleep session, and 

Min teaches means for determining a difference between a first lung impedance and a second lung impedance [0059]; and
Means for determining the characteristic of the lung of the subject from the difference in the first and second lung impedances [0059], wherein the characteristic includes pulmonary edema and/or pulmonary congestion [0059].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have a means for determining a difference between the first lung impedance and the second lung impedance; and
Means for determining the characteristic of the lung of the subject from the difference in the first and second lung impedances, wherein the characteristic includes pulmonary edema and/or pulmonary congestion, because doing so would enable the device to detect pulmonary edema from impedance measurements, as recognized by Min [0059].
Black teaches parameters related to an airway include an effective resistance R, an effective inertance I, and an effective elastance E [pg 572, right column, under Data Analysis and pg 573, Fig 1A].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have the parameters related to the airway of the airway and lung model include an effective resistance R, an effective inertance I, and an effective elastance 

Regarding claim 29, Sun in view of Diong, Min, and Black teach all the limitations of claim 25, and Sun further teaches (i) means for receiving output signals associated with one or more further measurements subsequent to the second output signals (Col. 20, lines 31-65), and (iii) means for determining a trend in the lung values (Col. 20, lines 31-65).
However, Sun does not teach (ii) means for determining lung impedance values based on the one or more further measurements, and the trend being caused by day-time disposal and/or redistribution of pulmonary fluid.
Min teaches (ii) means for determining impedance values based on one or more further measurements [0059], and measuring day-time disposal and/or redistribution of fluid ([0056], fluid redistribution is measured when a patient wakes up for the day and changes posture from supine to vertical upright) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have (ii) means for determining lung impedance values based on the one or more further measurements, and (iii) means for determining a trend in lung impedance values the trend being caused by day-time disposal and/or redistribution of pulmonary fluid, because doing so would have the predictable result of measuring trends caused by day-time redistribution of pulmonary fluid when a patient changes posture, as recognized by Min [0056].


Diong teaches first and second perturbations represent a forcing function used to determine the first and second lung impedances [0004, 0041, 0046].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sun to have first and second perturbations represent a forcing function used to determine the first and second lung impedances, because doing so would have the predictable result of determining a deviation from a healthy state using a commercially available Impulse Oscillometry System (IOS), as recognized by Diong [0004].

Regarding claim 31, Sun further teaches a system wherein the parameters related to the airway and the lung include an airway resistance, an elastance, and an inertance [col 3, ln 46-60].

Claims 2 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun in view of Diong, Min, and Black as applied to claims 1 and 25 above, and further in view of Johnson (US 6066101).
Regarding claim 2, Sun teaches that the amplitude and frequency of the forced oscillation can be adjusted (Col. 15, lines 13-31), and notes that the pressure applied to the patient can be continuously adjusted in response to the measured respiratory impedance (Col. 10, lines 21-35), Sun fails to teach whether the first and/or second perturbation parameters can be adjusted in response to the patient’s respiratory impedance.

It would have been obvious to one of ordinary skill in the art at the time of invention for the airway perturbation system of Sun in view of Diong, Min, and Black to automatically adjust the first or second perturbations in response to the measured airway resistance as taught by Johnson in order to more easily control the sensitivity of the perturbation.

Regarding claim 26, Sun teaches that the amplitude and frequency of the forced oscillation can be adjusted (Col. 15, lines 13-31), and notes that the pressure applied to the patient can be continuously adjusted in response to the measured respiratory impedance (Col. 10, lines 21-35), Sun fails to teach whether the first and/or second perturbation parameters can be adjusted in response to the patient’s respiratory impedance.
Johnson teaches a method and system for measuring the user’s respiratory resistance using a forced oscillation technique (Col. 5, lines 20-33), and notes that the perturbation parameters can be adjusted based on the respiratory resistance (Col. 9, lines 48-67) in order to provide proper sensitivity the patient (Col. 10, lines 1-19). 
It would have been obvious to one of ordinary skill in the art at the time of invention for the airway perturbation system of Sun in view of Diong, Min, and Black to automatically adjust the first or second perturbations in response to the measured airway resistance as taught by Johnson in order to more easily control the sensitivity of the perturbation.

s 3-4 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun in view of Diong, Min, and Black as applied to claims 3 and 27 above, and further in view of Van Den Aardweg (WO 2011/067698).
Regarding claim 3, Sun teaches a system that applies two perturbation frequencies to the patient, but fails to teach the perturbations being applied at a given distance from the resonant frequency in order to monitor changes in both the effective inertance and effective elastance over time. 
Van Den Aardweg teaches a system for measuring respiratory impedance using the forced oscillation technique (Abstract), that selects harmonically related perturbations above and below the user’s resonant frequency (Page 14, lines 13-28) wherein the resistance, compliance and inertance of the respiratory system are monitored in response to the chosen frequencies (Page 4, lines 15-17; Page 36, lines 8-14). Van Den Aardweg further teaches that this method of respiratory impedance measurement is useful for detection over short time intervals (Page 4, lines 13-31). 
It would have been obvious to one of ordinary skill in the art at the time of invention that the method and system of Sun in view of Diong, Min, and Black be modified using the teachings of Van Den Aardweg in order to increase the speed of respiratory impedance measurement.

Regarding claim 4, Sun teaches a system that applies two perturbation frequencies to the patient, but fails to teach whether or not the perturbation frequencies are harmonically related. 
Van Den Aardweg teaches a system for measuring respiratory impedance using the forced oscillation technique (Abstract) using perturbation frequencies that are harmonically 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the system of Sun in view of Diong, Min, and Black, to apply perturbation parameters at harmonically related perturbation frequencies as taught by Van Den Aardweg, in order to reduce patient discomfort by reducing the amount of time that force oscillations are applied to a patient during respiratory impedance measurement.

Regarding claim 27, Sun teaches a system that applies two perturbation frequencies to the patient, but fails to teach the perturbations being applied at a given distance from the resonant frequency in order to monitor changes in both the effective inertance and effective elastance over time. 
Van Den Aardweg teaches a system for measuring respiratory impedance using the forced oscillation technique (Abstract), that selects harmonically related perturbations above and below the user’s resonant frequency (Page 14, lines 13-28) wherein the resistance, compliance and inertance of the respiratory system are monitored in response to the chosen frequencies (Page 4, lines 15-17; Page 36, lines 8-14). Van Den Aardweg further teaches that this method of respiratory impedance measurement is useful for detection over short time intervals (Page 4, lines 13-31). 
It would have been obvious to one of ordinary skill in the art at the time of invention that the method and system of Sun in view of Diong, Min, and Black be modified using the teachings of Van Den Aardweg in order to increase the speed of respiratory impedance measurement.


Van Den Aardweg teaches a system for measuring respiratory impedance using the forced oscillation technique (Abstract) using perturbation frequencies that are harmonically related (Page 14, lines 13-18), in order to measure respiratory impedances over short time intervals (Page 4, lines 13-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the system of Sun in view of Diong, Min, and Black, to apply perturbation parameters at harmonically related perturbation frequencies as taught by Van Den Aardweg, in order to reduce patient discomfort by reducing the amount of time that force oscillations are applied to a patient during respiratory impedance measurement.

Allowable Subject Matter
Claims 20-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowable because it positively recites determining a first lung impedance before a sleep session, determining a second lung impedance after a sleep session, and determining a pulmonary edema and/or pulmonary congestion from the difference in the impedances.
Min teaches taking a first lung impedance during a patient’s sleep and a second lung impedance before or after the sleep session, and determining pulmonary edema from a difference in impedance while the patient is asleep and before or after a sleep session [0056, 0059]. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791